Citation Nr: 1703785	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for PTSD and assigned a 30 percent initial evaluation, effective December 21, 2007.  The Veteran disagreed with the assigned initial rating.  By rating decision dated February 2010, the RO assigned a 50 percent evaluation for PTSD, effective December 21, 2007.  The Veteran continues to disagree with the assigned evaluation.

In January 2012, the Veteran testified at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.

The Board subsequently remanded the appeal for further development in January 2014.  That development was completed, and the case was returned to the Board for appellate review.

The Veteran submitted additional evidence to the Board in July 2014 and March 2016, that consisted of copies of medical records and lay statements.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, in July 2014, the Veteran's attorney also submitted a written waiver of review of the newly submitted evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304 .
The Board notes that the issue of entitlement to a TDIU was denied by the RO in a rating decision dated July 2016.  Although previously denied, TDIU is an element of an increased rating claim and is properly before the Board when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has added it to the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appellate period, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; the Veteran's PTSD has not been manifested by total occupational or social impairment at any time during the appellate period.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability evaluation for PTSD are met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  Specifically, he asserts he is entitled to a higher rating due to his difficulty in his ability to maintain work and family relationships.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted, and there is a disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for PTSD, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations to assess the severity of his PTSD during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the aforementioned development is in substantial compliance with the Board's prior remand directives, further remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the Veteran's appeal.

Increased Initial Rating for PTSD

The Veteran's service-connected PTSD is currently assigned an initial disability evaluation of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He asserted in his substantive appeal (VA Form 9) that his symptoms warrant a 70 percent evaluation.  Following review of the evidence of record, the Board agrees.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.§ 4.7.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

A review of the evidence of record reflects that the Veteran's symptoms of PTSD have included irritability, anxiety, suicidal and homicidal ideation, difficulty with memory, disturbances with motivation and mood, panic attacks, depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships, throughout the claim period.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that such symptoms most closely approximate occupational and social impairment with deficiencies in most areas.

For example, during a September 2009 VA examination, the Veteran described experiencing occasional nightmares and flashbacks.  He complained of having intrusive thoughts several times a week and having difficulty controlling his emotions.  He reported having difficulty interacting with others and finding that these issues were having a negative impact on his job as a minister.  He reported that he stayed in a separate room from his wife, and that they fought frequently.  He reported he experienced considerable difficulty with anger control and that he had completed a 12-week anger management course at a VA clinic.  He expressed feelings of hopelessness, helplessness, dysphoria and anhedonia.  The examiner assigned a GAF score of 55.

The Veteran's treatment records from the VA Medical Center in Columbia, South Carolina indicate he sought individual treatment and attended group therapy during the claim period.  These records show he sought treatment for complaints of nightmares, sleep problems, irritability, anhedonia, anxiety, depression, anger and suicidal and homicidal ideation.  During the course of mental health treatment in August 2009, the Veteran stated he was experiencing an increase in his feelings of anger and wanting to hurt others and himself.  He thought about grabbing an electric line, but realized he had more to live for.

In November 2009, the Veteran submitted a report of a psychiatric evaluation conducted by a private physician, Dr. M., in support of his claim.  During that evaluation, the Veteran reported that he had few friends.  He spent his time alone and had difficulty getting along with his family whom he loves very much - his wife of 39 years and his two grown children.  He complained of sleep impairment, due to nightmares and flashbacks.  The Veteran stated that he used to enjoy his work, but now found it hard to talk to his parishioners.  The Veteran reported thoughts of suicide and complained of irritability and anhedonia.  The examiner noted an abnormal mental status examination, noting that the Veteran seemed distracted, had delayed responses to questions, and exhibited depression.  The examiner assigned him a GAF of 48.  The examiner noted that he solicited written statements from the Veteran's wife and children regarding the Veteran.  The Veteran's son described him as having nightmares, dramatic mood swings, and as being withdrawn and seeming like his mind is elsewhere when having a conversation.  He described the Veteran as nervous and uncomfortable.  The Veteran's daughter stated that her father would wake up out of his sleep fighting.  She also described her father as sometimes exhibiting behavior which included howling, barking and meowing.  The Veteran's wife described the Veteran as always moody, easy to upset, and quick to take offense.  She reported that he would sit with his back to the wall when dining out in a restaurant.  She stated that they had drifted apart and now lived in different parts of their house.

In a VAMC Mental Health treatment session in September 2010, the Veteran reported having thoughts of suicidal ideation and homicidal ideation that come and go.  However, he had no specific plan, and stated he would not hurt himself.  During treatment in June 2012, he reported that he still experienced nightmares, and thoughts of suicidal and homicidal ideation that continued to come and go.

During his January 2012 video conference Board hearing, the Veteran testified that he continued to experience depression which affected his duties as a minister.  He was still experiencing problems with anger and feelings of aggression.  He reported that he had a distant relationship with his wife.  The Veteran testified that he believed his symptoms had increased in severity since his last VA PTSD examination.

The Veteran underwent a VA PTSD examination in March 2014.  The Veteran reported having problems with flashbacks, road rage, hypervigilance, and difficulty relating to others.  He stated that he cried frequently, had avoidance behavior and had difficulty managing his emotions.  He reported that he had no close friends.  He complained of having problems with his memory for years.  He reported experiencing depression, anxiety, panic attacks, chronic sleep impairment, and difficulty with work and social relationships.

The Veteran also submitted a July 2014 report from his group therapist in support of his claim.  During that evaluation, the Veteran reported that he does not easily trust others, nor does he easily express loving and caring feelings for those close to him.  He reported experiencing anger, irritability, rage, difficulty sleeping, intrusive thoughts, isolation and detachment.  The Veteran also reported loss of interest and low stress tolerance.  The examiner stated that the Veteran's symptoms affected all aspects of his life.

In August 2014, the Veteran submitted an updated psychiatric report from Dr. M. based on a July 2014 evaluation.  The examiner noted that the Veteran had very few friends, stayed to himself and had even withdrawn from his family.  The examiner noted that the Veteran's memory had deteriorated since his last visit in 2009.  The Veteran's affect was observed to be very sad and depressed.  Although the Veteran was well-groomed, he reported that he goes for days and days without bathing.  He had poor production of speech and appeared to be distracted by his own thought process.  The examiner opined that although the Veteran denied suicidal thoughts, it was his belief that if the Veteran did not have his ministry it would be difficult to keep the suicidal thoughts at bay.  He assigned the Veteran a GAF score of 45.

In November 2016, the Veteran's attorney submitted an updated report from Dr. M. which was dictated in September 2016.  Dr. M. noted that "[o]ver the last six or eight years he was a minister and did have responsibility for running a church. . . .   [H]e was able to do the responsibilities of his role as pastor and preached sermons, attend to his parishioners, etc.  However, since his last evaluation in July of 2014, he has found it harder and harder and harder to do those duties. . . ."  

On mental status examination, his psychomotor speed was slow and his affect was very sad and depressed.  He was worse than he was at his last update.  His hygiene and dress were normal on the day of examination, but the Veteran reported going for days and days without bathing and he reported having bathed for the first time in a week in order to come to the examination.  He was still oriented but he had very poor production of speech.  He was still very distracted in his thought processes and when he tried to remember preaching funerals at his church and his inability to do so easily, he grew tearful and visibly upset.  

Dr. M. diagnosed PTSD, severe, and depression, major, severe.  He assigned a GAF designation of 44.  He added that the Veteran's mental status examination was very abnormal.  There was little interaction and little to no spontaneous speech.  He was very distracted, and it was a great effort for him to think and talk.  Dr. M. considered the Veteran 100 percent disabled and totally unemployable.

In finding that a 70 percent rating is warranted, the Board acknowledges that the VA examiner who evaluated the Veteran in March 2014 found no significant increase in the severity of the symptoms of PTSD since the 2009 VA examination.  The examiner found that the Veteran's symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  However, in light of the Veteran's ongoing treatment for his PTSD symptoms, including anger issues, difficulty maintaining effective family and working relationships, suicidal and homicidal ideation, depression, anxiety, panic attacks, as well as the statements from examiners, including Dr. M., the Veteran's wife and the Veteran's children describing the social and occupational impairment resulting from his PTSD, and resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximate a 70 percent disability rating throughout the claim period.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, the evidence does not reflect severe symptoms such as active delusions, persistent danger of hurting self or others, or obsessional rituals.  During VA examinations, as well as private examinations, the Veteran was observed to be alert and aware of his surroundings and was able to communicate.  His behavior was not grossly inappropriate, nor was he disoriented to time and place.  Although the Veteran has confirmed he sometimes experiences suicidal and homicidal ideation, he has also denied current suicidal and homicidal ideation at times, and has denied specific plans or intent.  During an August 2009 treatment session he indicated he would not follow through with such an act because he realized he had much to live for.  The Board finds that these thoughts do not rise to the level of persistent danger of self-harm or hurting others, that would be consistent with a 100 percent criteria.  Additionally, although the Veteran has described problems with his memory, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates loss for names of close relatives, occupation, or own name, nor has gross impairment in thought processes been observed by clinicians or VA examiners.  Although the Veteran reported to the private examiner that he can go for days and days without bathing, poor grooming or hygiene have not been noted in the Veteran's treatment records.  The Veteran's daughter reported observing incidents in which the Veteran engages in outbursts where he may howl, bark or meow.  The Veteran and his wife have also referenced "hallucinations" in statements submitted in support of the Veteran's claim.  However, while the record suggests the Veteran has experienced isolated episodes of delusional or inappropriate behavior, these episodes have not been reported as severe enough or frequent enough to be considered grossly inappropriate or as symptomatic of persistent hallucinations or delusions.  Moreover, the records show the Veteran has denied hallucinations during treatment and has never discussed hallucinations with any healthcare provider.  Finally, the Veteran's GAF scores range from 44 to 55 during the claims period.  Such scores depict a range of moderate to serious symptoms but do not suggest total occupational and social impairment.  Given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 70 percent rating for the claims period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  In short, the preponderance of the evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.

In determining that a 70 percent, rather than a 100 percent disability evaluation is warranted, the Board has also considered the evidence documenting the Veteran's difficulty interacting with others, his tendency to withdraw when possible, and his reports of difficulty in his marriage.  However, the Veteran has remained married to his wife for over 40 years and maintains relationships with his children.  Despite some issues with his parishioners, he still is able to function in his role as a minister and participate in events with his community.  The Board does not find that these interactions are consistent with total social or occupational impairment.  A finding that the Veteran's psychiatric symptoms cause some degree of occupational and social impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.

To the extent that the Veteran believes he meets the criteria for a 100 percent disability rating for PTSD, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, the Board finds that the symptoms the Veteran has consistently described during treatment and during the course of this claim, as well as the symptoms documented during treatment, VA examinations, and private evaluations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine and to the extent that the claim for an increased initial evaluation for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here the rating criteria accurately describe the Veteran's disability level and symptomatology level and his symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomatology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  As the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. 115.  Consequently, referral of his increased initial rating claim for extraschedular consideration is not warranted.


ORDER

Subject to the applicable regulations concerning the payment of monetary benefits, an initial disability rating of 70 percent, and no more, is granted for PTSD.


REMAND

A TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

Here, the Veteran had previously filed a claim for TDIU.  In a July 2016 rating decision, the RO denied the claim because the Veteran did not meet the schedular criteria for TDIU.  At that time, he did not have one disability rated as 60 percent disabling nor a combined disability rating of at least 70 percent, with one disability rated at least 40 percent disabling.  The Veteran's PTSD was evaluated as 50 percent disabling and his tinnitus was evaluated as 10 percent disabling for a combined rating of 60 percent.  Thus, his disability picture did not meet the threshold requirements.

However, since the Veteran's disability evaluation for service-connected PTSD has been increased to 70 percent disabling, by this decision, the Veteran now meets the threshold criteria for a TDIU.  In addition, the Veteran's attorney has submitted a Vocational Assessment, dated in October 2016, and an updated report from Dr. M. in which he again has stated his opinion that the Veteran is 100 percent disabled and totally unemployable.  Although the Veteran's attorney has waived the right to regional office consideration of this evidence in the first instance, he has acknowledged that the Veteran only stopped working in September 2016.  He argues that prior to that time the Veteran's work "was sheltered in nature." 

The Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board concludes that the arguments regarding the Veteran's work prior to September 2016 being "sheltered" or marginal employment should be considered by the AOJ in the first instance.  Therefore, as the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.


Accordingly, the case is REMANDED for the following action:

1.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying any outstanding information concerning the Veteran's complete educational and occupational history.
 
2.  After all development has been completed, adjudicate the claim for a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


